DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 12-13, and 17 are objected to because of the following informalities:  
Claim 9, line 1: “wherein first” should read –wherein the first--;
Claim 12, line 1: “at least two electrodes sets” should read –at least two electrode sets--;
Claim 13, line 1: “at least two electrodes sets” should read –at least two electrode sets--; and
Claim 17, line 8: “thermally insulted” should read –thermally insulated--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trees et al., US 20170312017, herein referred to as “Trees”.
Regarding claim 17, Trees discloses an electrosurgical instrument (Figure 1A: electrosurgical instrument 100), comprising an end effector (Figure 1B: end effector 108), comprising: a first jaw (Figure 1B: first jaw member 109a); and a second jaw (Figure 1B: second jaw member 109b), wherein at least one of the first jaw and the second jaw is movable to transition the end effector from an open configuration to a closed configuration to grasp tissue therebetween ([0041]: “During operation of the electrosurgical device, at least one of the jaw members may move from a first, open position where the jaw members can be disposed around a mass of tissue, to a second, closed position where the jaw members grasp the tissue), and wherein the second jaw comprises a composite skeleton (Figure 1B: second jaw member 109b) of at least two different materials ([0067]-[0068]) that are configured to selectively yield electrically conductive portions ([0067]) and thermally insulated portions ([0068] and [0054]: “The jaw members may include insulative coatings that may be in contact in some geometry”).
Regarding claim 20, Trees discloses the electrosurgical instrument of claim 17 wherein the composite skeleton (Figure 1B: second jaw member 109b) is partially coated with an electrically insulative material ([0054]: “The jaw members may include insulative coatings that may be in contact in some geometry”).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kerr et al., US 20110082494, herein referred to as “Kerr”.
Regarding claim 21, Kerr discloses a method for manufacturing a jaw ([0035]) of an end effector (Figure 1: end effector 50) of an electrosurgical instrument (Figure 1: forceps 12), the method comprising: preparing a composite skeleton of the jaw by fusing a titanium powder with a ceramic powder in a metal injection molding process ([0034]-[0035]); and selectively coating the composite skeleton with an electrically insulative material (Figure 2: electrically insulative stop members 44) to yield a plurality of electrodes (Figure 2: sealing surface 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trees in view of Batchelor et al., US 20140276798, herein referred to as “Batchelor”.
Regarding claim 1, Trees discloses an electrosurgical instrument (Figure 1A: electrosurgical instrument 100), comprising an end effector (Figure 1B: end effector 108), the end effector comprising: a first jaw (Figure 1B: first jaw member 109a), comprising: a first electrically conductive skeleton ([0053]: “To effectively carry out hemostasis, the jaw members should efficiently conduct a proper current flow through the grasped tissue.”); a first insulative coating selectively covering portions of the first electrically conductive skeleton ([0054]: “The jaw members may include insulative coatings that may be in contact in some geometry”); and first-jaw electrodes comprising exposed portions of the first electrically conductive skeleton (Figure 8: electrode 807 and lower electrode 801); a second jaw (Figure 1B: second jaw member 109b), wherein at least one of the first jaw and the second jaw is movable to transition the end effector from an open configuration to a closed configuration to grasp tissue therebetween ([0041]: “During operation of the electrosurgical device, at least one of the jaw members may move from a first, open position where the jaw members can be disposed around a mass of tissue, to a second, closed position where the jaw members grasp the tissue.”), the second jaw comprising: a second electrically conductive skeleton ([0053]: “To effectively carry out hemostasis, the jaw members should efficiently conduct a proper current flow through the grasped tissue.”); a second insulative coating selectively covering portions of the second electrically conductive skeleton ([0054]: “The jaw members may include insulative coatings that may be in contact in some geometry”); and second-jaw electrodes comprising exposed portions of the second electrically conductive skeleton (Figure 8: electrode 807 and [0130]: “In one aspect, the electrically conductive gap setting member 809 is an electrically conductive metal pin made of a stiff incompressible material having a high tensile strength and suitable for setting a gap between the upper electrode (not shown) and the lower electrode 801.”); and an electrical circuit (Figure 1A: flexible circuit 102) configured to transmit a bipolar RF energy and a monopolar RF energy to the tissue ([0046]) through the first-jaw electrodes and the second-jaw electrodes ([0052]: “These can be achieved by the jaw members of the end effector. As mentioned above, the jaw members may grasp, compress, and deliver the energy to the tissue.”). Trees does not explicitly disclose a device wherein the monopolar RF energy shares a first electrical pathway and a second electrical pathway defined by the electrical circuit for transmission of the bipolar RF energy.
However, Batchelor teaches a device wherein the monopolar RF energy ([0011] and [0032] wherein HF energy is a specific range of RF energy) shares a first electrical pathway (Figure 7: bipolar switch return lead 34, monopolar switch return lead 38, connection point 46, and line 42c) and a second electrical pathway (Figure 7: first bipolar HF lead 30, monopolar HF lead 36, connection point 44, and line 42a) defined by the electrical circuit for transmission of the bipolar RF energy ([0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Trees with the shared electrical pathways for the monopolar and bipolar energy as taught by Batchelor for simplified switching between monopolar and bipolar functionality during surgical procedures without proprietary and/or devoted outlets for the device (Batchelor [0002] and [0007]).
Regarding claim 2, Trees in view of Batchelor discloses the electrosurgical instrument of claim 1, and Batchelor further discloses a device wherein the electrical circuit (Figure 4) defines a third electrical pathway (Figure 4: line 42d) separate from the first electrical pathway (Figure 4: line 42c) and the second electrical pathway (Figure 4: line 42a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Trees with the third electrical pathway disclosed by Batchelor so that a monopolar switch return lead is separate from the bipolar leads so that the device has either cut or coagulation capability (Batchelor [0023]). 
Regarding claim 3, Trees in view of Batchelor discloses the electrosurgical instrument of claim 2, and Trees further discloses an electrosurgical instrument wherein the end effector (Figure 1B: end effector 108 and Figure 8: jaw member 800) comprises a cutting electrode (Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: cutting member 919) electrically insulated from the first electrically conductive skeleton and the second electrically conductive skeleton (Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: channel 918 which insulates cutting member 918 from jaw member 900). 
Regarding claim 4, Trees in view of Batchelor discloses the electrosurgical instrument of claim 3, with Batchelor disclosing the third electrical pathway (Figure 4: line 42c). Trees further discloses an electrosurgical instrument wherein the cutting electrode (Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: cutting member 919) is configured to receive a cutting monopolar RF energy through the electrical pathway ([0040] and [0079]: “The type of energy may take various forms and includes, without limitation, monopolar and/or bipolar RF energy, microwave energy, reversible and/or irreversible electroporation energy, and/or ultrasonic energy, or any combination thereof” and [0080]: “The generator 101 may be connected to the electrosurgical instrument 100 via a suitable transmission medium such as a cable 115”).
Regarding claim 5, Trees in view of Batchelor discloses the electrosurgical instrument of claim 4, and Trees further discloses an electrosurgical instrument wherein the cutting electrode (Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: cutting member 919) is configured to cut the tissue with the cutting monopolar RF energy ([0040] and [0079]: “The type of energy may take various forms and includes, without limitation, monopolar and/or bipolar RF energy, microwave energy, reversible and/or irreversible electroporation energy, and/or ultrasonic energy, or any combination thereof”) after coagulation of the tissue has commenced ([0083]) with the bipolar RF energy ([0079]: “The type of energy may take various forms and includes, without limitation, monopolar and/or bipolar RF energy, microwave energy, reversible and/or irreversible electroporation energy, and/or ultrasonic energy, or any combination thereof”).
Regarding claim 6, Trees in view of Batchelor discloses the electrosurgical instrument of claim 3, and Trees further discloses an electrosurgical instrument wherein the cutting electrode ((Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: cutting member 919)) is centrally located in one of the first jaw and the second jaw (Figure 8: jaw member 800).
Regarding claim 7, Trees in view of Batchelor discloses the electrosurgical instrument of claim 4, and Trees further discloses an electrosurgical instrument wherein the end effector (Figure 1B: end effector 108 and Figure 8: jaw member 800) is configured to simultaneously deliver the cutting monopolar RF energy and the bipolar RF energy to the tissue ([0039]-[0040] and [0046]: “The electrosurgical device can be configured to source energy in various forms including, without limitation, electrical energy, monopolar and/or bipolar RF energy, microwave energy, reversible and/or irreversible electroporation energy, and/or ultrasonic energy, heat energy, or any combination thereof, to the tissue of a patient either independently or simultaneously.”).
Regarding claim 8, Trees in view of Batchelor discloses the electrosurgical instrument of claim 1, and Trees further discloses an electrosurgical instrument wherein the first-jaw electrodes (Figure 8: electrode 807) comprise a first distal-tip electrode (Figure 8: electrode 807 is at the distal tip of jaw member 800), and wherein the second-jaw electrodes (Figure 8: electrode 807) comprise a second distal-tip electrode (Figure 8: electrode 807 is at the distal tip of jaw member 800).
Regarding claim 9, Trees in view of Batchelor discloses the electrosurgical instrument of claim 8, and Trees further discloses an electrosurgical instrument wherein the first electrically conductive skeleton (Figure 1B: first jaw member 109a and [0053]: “To effectively carry out hemostasis, the jaw members should efficiently conduct a proper current flow through the grasped tissue.”) and the second electrically conductive skeleton (Figure 1B: second jaw member 110a and [0053]: “To effectively carry out hemostasis, the jaw members should efficiently conduct a proper current flow through the grasped tissue.”) are energized simultaneously ([0081]) to deliver the monopolar RF energy to a tissue surface ([0046]: “The electrosurgical device can be configured to source energy in various forms including, without limitation, electrical energy, monopolar and/or bipolar RF energy, microwave energy, reversible and/or irreversible electroporation energy, and/or ultrasonic energy, heat energy, or any combination thereof, to the tissue of a patient either independently or simultaneously.”) through the first distal-tip electrode and the second distal-tip electrode (Figure 8: electrode 807).
Regarding claim 10, Trees in view of Batchelor discloses the electrosurgical instrument of claim 1, and Trees further discloses an electrosurgical instrument wherein the second jaw (Figure 1B: second jaw member 109b and Figure 8: jaw member 800) comprises a dissection electrode (Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: cutting member 919) extending along a peripheral surface of the second jaw ([0123]).
Regarding claim 11, Trees discloses an electrosurgical instrument (Figure 1A: electrosurgical instrument 100), comprising an end effector (Figure 1B: end effector 108), comprising: at least two electrode sets (Figure 8: electrode 807 and lower electrode 801, and electrode 807 and [0130]: “In one aspect, the electrically conductive gap setting member 809 is an electrically conductive metal pin made of a stiff incompressible material having a high tensile strength and suitable for setting a gap between the upper electrode (not shown) and the lower electrode 801.”); a first jaw (Figure 1B: first jaw member 109a); and a second jaw (Figure 1B: second jaw member 109b), wherein at least one of the first jaw and the second jaw is movable to transition the end effector from an open configuration to a closed configuration to grasp tissue therebetween ([0041]: “During operation of the electrosurgical device, at least one of the jaw members may move from a first, open position where the jaw members can be disposed around a mass of tissue, to a second, closed position where the jaw members grasp the tissue), and wherein the end effector (Figure 1B: end effector 108) is configured to deliver a combination of bipolar RF energy and monopolar RF energy to the grasped tissue ([0046]: “The electrosurgical device can be configured to source energy in various forms including, without limitation, electrical energy, monopolar and/or bipolar RF energy, microwave energy, reversible and/or irreversible electroporation energy, and/or ultrasonic energy, heat energy, or any combination thereof, to the tissue of a patient either independently or simultaneously.”) from the at least two electrode sets (Figure 8: electrode 807 and lower electrode 801, and electrode 807 and [0130]: “In one aspect, the electrically conductive gap setting member 809 is an electrically conductive metal pin made of a stiff incompressible material having a high tensile strength and suitable for setting a gap between the upper electrode (not shown) and the lower electrode 801.”); and an electrical circuit (Figure 1A: flexible circuit 102) configured to transmit a bipolar RF energy and a monopolar RF energy to the tissue ([0046]) through the first-jaw electrodes and the second-jaw electrodes ([0052]: “These can be achieved by the jaw members of the end effector. As mentioned above, the jaw members may grasp, compress, and deliver the energy to the tissue.”). Trees does not explicitly disclose a device wherein the monopolar RF energy shares an active pathway and a return pathway defined by the electrical circuit for transmission of the bipolar RF energy.
However, Batchelor teaches a device wherein the monopolar RF energy ([0011] and [0032] wherein HF energy is a specific range of RF energy) shares an active pathway (Figure 7: first bipolar HF lead 30, monopolar HF lead 36, connection point 44, and line 42a)  and a return pathway (Figure 7: bipolar switch return lead 34, monopolar switch return lead 38, connection point 46, and line 42c) defined by the electrical circuit for transmission of the bipolar RF energy ([0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Trees with the shared electrical pathways for the monopolar and bipolar energy as taught by Batchelor for simplified switching between monopolar and bipolar functionality during surgical procedures without proprietary and/or devoted outlets for the device (Batchelor [0002] and [0007]).
Regarding claim 12, Trees in view of Batchelor discloses the electrosurgical instrument of claim 11, and Batchelor further discloses a device wherein the at least two electrode sets (Figure 7: the first set is the two larger open circles on the top right of the figure and the second set is the larger open circle on the bottom right of the figure and [0027]: “The housing may also include one or more printed circuit boards and associated controls, one or more monopolar electrodes, one or more bipolar electrodes, one or more shields, one or more channels, or a combination thereof.”) comprise three electrical interconnections that are used together in the electrical circuit (Figure 7: connection point 44, connection point 46, the switch between lines 42b and 42c, and the switches between lines 42c and 42d).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Trees with the three electrical interconnections that are used together in the electrical circuit as taught by Batchelor for simplified switching between monopolar and bipolar functionality during surgical procedures without proprietary and/or devoted outlets for the device (Batchelor [0002] and [0007]).
Regarding claim 13, Trees in view of Batchelor discloses the electrosurgical instrument of claim 11, and Batchelor further teaches a device wherein the at least two electrode sets (Figure 7: the first set is the two larger open circles on the top right of the figure and the second set is the larger open circle on the bottom right of the figure and [0027]: “The housing may also include one or more printed circuit boards and associated controls, one or more monopolar electrodes, one or more bipolar electrodes, one or more shields, one or more channels, or a combination thereof.”) comprise three electrical interconnections (Figure 7: connection point 44, connection point 46, the switch between lines 42b and 42c, and the switches between lines 42c and 42d) that define at least a portion of the electrical circuit (Figure 7: bipolar outlet 18 and bipolar plug 26) and another separate electrical circuit (Figure 7: monopolar outlet 10 and monopolar plug 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Trees with the three electrical interconnections that define a portion of two electrical circuits as taught by Batchelor for simplified switching between monopolar and bipolar functionality during surgical procedures without proprietary and/or devoted outlets for the device (Batchelor [0002] and [0007]).
Regarding claim 14, Trees in view of Batchelor discloses the electrosurgical instrument of claim 13 and Trees discloses a cutting electrode (Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: cutting member 919 with electrodes disposed) that is isolated and centrally located (Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: channel 918 which insulates cutting member 918 from jaw member 900) in one of the first jaw and second jaw (Figure 1B: end effector 108 and Figure 8: jaw member 800). Trees does not explicitly disclose an instrument wherein the separate electrical circuit leads to a cutting electrode of the at least two electrode sets.
However, Batchelor teaches an instrument wherein the separate electrical circuit leads (Figure 7: monopolar outlet 10 and monopolar plug 28 and line 42d) to a cutting electrode (Figure 7: the cutting electrode is the larger open circle on the bottom right of the figure and [0027]: “The housing may also include one or more printed circuit boards and associated controls, one or more monopolar electrodes, one or more bipolar electrodes, one or more shields, one or more channels, or a combination thereof.” And [0019]: “The electrosurgical device may be used to cut, perform hemostasis, coagulate, desiccate, fulgurate, electrocauterize, or any combination thereof.”) of the at least two electrode sets (Figure 7: the first set is the two larger open circles on the top right of the figure and the second set is the larger open circle on the bottom right of the figure and [0027]: “The housing may also include one or more printed circuit boards and associated controls, one or more monopolar electrodes, one or more bipolar electrodes, one or more shields, one or more channels, or a combination thereof.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Trees with the separate electrical circuit which leads to a cutting electrode as taught by Batchelor for simplified switching between monopolar and bipolar functionality during surgical procedures without proprietary and/or devoted outlets for the device (Batchelor [0002] and [0007]).
Regarding claim 15, Trees in view of Batchelor discloses the electrosurgical instrument of claim 14, and Trees further discloses an electrosurgical instrument wherein the cutting electrode(Shown but not explicitly labeled in Figure 8, corresponds to Figure 9: cutting member 919)  is configured to cut the tissue ([0079]) after coagulation of the tissue has commenced ([0083]) using second and third electrodes of the at least two electrode sets (Figure 8: electrode 807 and lower electrode 801, and electrode 807 and [0130]: “In one aspect, the electrically conductive gap setting member 809 is an electrically conductive metal pin made of a stiff incompressible material having a high tensile strength and suitable for setting a gap between the upper electrode (not shown) and the lower electrode 801.”).
Regarding claim 16, Trees in view of Batchelor discloses the electrosurgical instrument of claim 15, and Trees further discloses an electrosurgical instrument wherein at least two electrode sets (Figure 8: electrode 807 and lower electrode 801, and electrode 807 and [0130]: “In one aspect, the electrically conductive gap setting member 809 is an electrically conductive metal pin made of a stiff incompressible material having a high tensile strength and suitable for setting a gap between the upper electrode (not shown) and the lower electrode 801.”) are configured to simultaneously deliver the cutting monopolar RF energy and the bipolar RF energy to the tissue ([0039]-[0040] and [0046]: “The electrosurgical device can be configured to source energy in various forms including, without limitation, electrical energy, monopolar and/or bipolar RF energy, microwave energy, reversible and/or irreversible electroporation energy, and/or ultrasonic energy, heat energy, or any combination thereof, to the tissue of a patient either independently or simultaneously.”).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trees in view of Woloszko et al., US 20030009164, herein referred to as “Woloszko”.
Regarding claim 18, Trees discloses the electrosurgical instrument of claim 17, but does not disclose a device wherein the composite skeleton comprises a titanium ceramic-composite.
However, Woloszko teaches an electrosurgical instrument (Figure 25: electrosurgical probe 500) wherein the composite skeleton (Figure 5: electrode assembly 504) comprises a titanium ceramic-composite ([0173]: “Electrode assembly 504 comprises a single, active electrode 506 and a return electrode sleeve 508 spaced proximally from active electrode 506 by an insulation member 510, which preferably comprises an inorganic material, such as ceramic, glass or glass-ceramic.” And claim 51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Trees so that the composite skeleton is a titanium-ceramic composite as taught by Woloszko because ceramic and titanium are well known materials in the art (MPEP Section 2143 I. B.).
Regarding claim 19, Trees in view of Woloszko discloses the electrosurgical instrument of claim 19, and Woloszko further discloses an electrosurgical instrument (Figure 25: electrosurgical probe 500) wherein the composite skeleton (Figure 5: electrode assembly 504) comprises: a ceramic base (Figure 25: insulation member 510 and [0173]: “Electrode assembly 504 comprises a single, active electrode 506 and a return electrode sleeve 508 spaced proximally from active electrode 506 by an insulation member 510, which preferably comprises an inorganic material, such as ceramic, glass or glass-ceramic.”); and a titanium crown attachable to the ceramic base (Figure 25: active electrode 506 and claim 51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Trees with a ceramic base and a titanium crown as taught by Woloszko because are materials that are well known in the art (MPEP Section 2143 I. B.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794